DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because it is unclear in line 9 if the phrase “…at which resistance is applied to a movement of the distal end portion” further implies any structural limitation on the claim. As currently claimed resistance being applied is only an intended use.
Claim 3 states “…configured to determine the quasi-static mode or the dynamic mode based on the measured accelerations and the measured angular velocities” which necessitates measurement of acceleration and angular velocity, however, claim 1 only provides two sensors configured to measure accelerations or angular velocities. The claim is indefinite because claim 1 implies that a configuration exists wherein only acceleration or angular velocity is measured and not both, which is inconsistent with the requirements of claim 3. It is suggested to change the “and”s to “or”s  Claim 17 contains the same issue.

Claim 19 is directed to reciting steps taken after the warning signal of claim 18 is displayed. The claim language requires the warning signal to be displayed in order to proceed to the next steps, however claim 18 only activates the warning signal if a specific set of conditions are met. Claim 19 is unclear on what happens if a warning signal is not displayed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 states "a first sensor attached to a distal end portion of a human body from a joint of the body" and "a second sensor attached to a proximal portion of the body from the joint of the body" which positively claims the human body as part of the invention. This issue can be resolved by amending the claims to read "a first sensor configured to be attached to a distal end portion of a human body from a joint of the body..." etc. Claim 13 also contains similar issues. .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korea Polytechnic University Industry Academic Cooperation Foundation (herein referred to as KPU, cited on applicant's IDS dated 05/16/2019 as KR 101656940 B1, English translation provided).
Regarding claim 1, KPU teaches a system for diagnosing musculoskeletal disorders (paragraph 1) comprising a first sensor attached to a distal portion of a human body from a joint of the body (figure 5) configured to measure an acceleration or an angular velocity of the distal end portion (paragraph 11), a second sensor attached to a proximal portion of the body from the joint of the body and configured to measure an acceleration or angular velocity of the proximal portion (figure 5, see also paragraph 11). KPU also teaches a computer system to processes these values to provide an analysis of the range of motion of the joint (paragraphs 12-15) as well as the angle of the joint formed between the distal end portion and proximal portion of the subject (figures 6 and 7). KPU also teaches a display configured to display relevant information (figure 4).

Regarding claim 10, the examiner notes that the claim limitations are being interpreted as the sensor is configured to measure accelerations and angular velocities in three dimensions along the X, Y, and Z axes. In figures 2, 3a-c, and 5-7, KPU shows measured movements along the X and Y axes (an acceleration in a length direction of the distal end portion on a sagittal plane of the body and an acceleration in a direction intersecting the length direction of the distal end portion on the sagittal plane), and also states that both sensors can measure acceleration and angular velocity in up to three dimensions about up to three axes (paragraph 11, “3 shaft” sensors). One of ordinary skill in the art will recognize that the third axis/dimension would correspond to the Z axis, which would provide information of movement in a direction intersecting the sagittal plane.
Claim(s) 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabrera et al. (cited on applicant's IDS dated 05/16/2019 as US 20090118649 A1).
Regarding claim 13, Cabrera teaches a spasticity evaluation device comprising a first sensor attached to a distal end portion of a human body from a joint of the body, and configured to obtain a first measurement value including an acceleration in a first direction intersecting a length direction of the distal end portion, an acceleration in a second direction intersecting the first direction (figure 6), or an angular velocity in a third direction intersecting each of the first direction and the second direction (paragraph 37, three-dimensional analysis). Cabrera also teaches a second sensor attached to a proximal portion of the body from the joint of the body (paragraph 37) also configured in the same way as the first sensor to provide measurements in a fourth, fifth, and sixth direction, as well as a display connected 
Claims 14-16 all relate to the display of various velocities and accelerations. Cabrera teaches that graphical data representations can be readily defined by the clinician operating the system, and that various parameters are displayed in real time (paragraph 39). It is established that the measurements disclosed in the stated claims are taught by Cabrera and that the display is configurable to display whichever parameters the clinician sees fit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KPU as applied to claim 1 above, and further in view of Cabrera et al.
Regarding claims 7 and 8, KPU teaches the system of claim 1. KPU does not teach that the processor is configured to calculate a magnitude of a variation in angular velocity to determine a spasticity time.
In a separate endeavor related to wearable sensor-based range of motion monitoring, Cabrera teaches a spasticity evaluation system wherein a sensor within a remote device attached to a distal portion of a human body from a joint of the body (figure 6) measures angular velocity and acceleration (paragraph 11); said measurements are processed to calculate joint angles as a function of time (paragraph 30) in order to characterize a spastic reflex over time and range of motion and display it to a user (paragraph 30, see also paragraphs 32, 39). Cabrera also teaches that an additional remote device 
Examiner notes that the limitation “magnitude of a variation in angular velocity” is being interpreted to encompass the analysis of the change in angular velocity over time as well as instantaneous acceleration changes at different points in time, and that “a maximum magnitude among the calculated magnitudes of the variation” is being interpreted to include the greatest change in angular velocity over time as well as the greatest instantaneous acceleration change at a specific point in time. Cabrera teaches the analysis of the changes of position, velocity, and acceleration over time to quantify both the position and angle of the joint in determination of a spastic catch. Cabrera teaches that a spastic catch is characterized during clinical evaluation by an increased resistance to motion (paragraph 1), which one of ordinary skill in the art would recognize would present as a decreased velocity through the range of motion at a specific point in time. Analysis and determination of a spastic catch, then, would inherently require evaluation of variations of angular velocity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KPU to incorporate the teachings of Cabrera to provide a spasticity evaluation system wherein the processor is configured to determine a spasticity time and a catch angle. KPU’s system is directed at diagnosing musculoskeletal disorders through analysis of joint .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KPU in view of Cabrera et al. as applied to claim 8 above, and further in view of Gamet et al. (US 20130303947 A1).
Regarding claim 9, KPU in view of Cabrera teaches the spasticity evaluation system of claim 8. Cabrera also teaches determining the operating angle, catch angle, and spasticity time (paragraphs 30-32), but does not teach determining a spasticity evaluation score.
In a separate endeavor related to spasticity monitoring, Gamet teaches a system for evaluating spasticity of an individual (abstract). The system comprises parts for measuring the position of body parts proximal and distal to a particular joint (figure 1c) and means for measuring the angle formed between the two parts (paragraph 28). The system also comprises means for determining a spasticity score from measurements relating to the movement of the joint (paragraph 74). Gamet teaches determining a spasticity score allows for an objective method of diagnosing the severity of a patient’s condition (paragraph 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KPU in view of Cabrera to incorporate the teachings of Gamet to provide a system for evaluating spasticity of an individual wherein the processor is configured to determine a spasticity evaluation score in the spasticity evaluation information based on the operating angle, the catch angle, and the spasticity time. The utility is obvious in that a calculated score based on movement data allows for an objective analysis of a user’s spasticity, as taught by Gamet, and can further be used to objectively evaluate a change in condition  over time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KPU as applied to claim 1 above, and further in view of Vogel et al. (US 20160278647 A1).

In a separate endeavor related to gathering data from wearable sensors, Vogel teaches a system for determining proper alignment or placement of a sensor-based wearable device on a user (abstract). “Alignment sensors” such as accelerometers and gyroscopes are used to determine orientation of a wearable sensor device with respect to the user (paragraph 26). The system determines whether the wearable device is currently in use and whether it is misaligned, which is crucial for accurate data collection (paragraph 31). If the device is misaligned, a notification is generated for display to the user (paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KPU to incorporate the teachings of Vogel to provide a spasticity evaluation system wherein the processor is configured to determine an attachment state of the sensors based on measured accelerations or angular velocities and to display a warning signal relating to an erroneous sensor attachment based on the determined attachment state. This increases the accuracy of the measurements and allows the user to adjust the device for proper alignment and data collection if needed, as taught by Vogel.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over KPU as applied to claim 1 above, and further in view of Cabrera et al.
Regarding claim 12, KPU teaches the system of claim 1. KPU also teaches the processor determining a velocity of the joint based on measured accelerations or angular velocities and a display to display information regarding joint kinematics (figure 4), but does not teach that the display is 
Cabrera teaches that the processor is configured to determine a velocity of the joint based on measured accelerations or angular velocities (see claim 1, see also paragraph 42, “the system… can be used to characterize a hypertonic condition… in terms of velocity, joint angle displacement…”). Examiner notes that the specification of the application defines the “target velocity” as the velocity present at the time of the “catch angle” in paragraph 51. Cabrera teaches monitoring a variety of parameters such as joint angle and velocity when the spastic catch occurs and also teaches providing a graphic representation of desired parameters during the spastic catch (paragraph 30, see also paragraph 39, parameters displayed in real time).
Given that the velocity of the joint is displayed continuously, implementing a feature wherein the display is configured to display whether the velocity of the joint reaches a target velocity (when the spastic catch occurs) would be an obvious modification to one of ordinary skill in the art given the fact that the velocity is continuously displayed as well as information about the spastic reflex (paragraph 39). The utility in making this modification is obvious as it would assist in clinical monitoring of a spasticity condition.
Allowable Subject Matter
Claims 3-6 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record does not, alone nor in combination, teach a spasticity evaluation system .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791